Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered March 17, 1993, convicting defendant upon his pleas of guilty of the crimes of criminal sale of a controlled substance in the second degree (two counts), criminal possession of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the fourth degree (two counts), criminal sale of a firearm in the third degree and criminal possession of a firearm in the fourth degree.
Upon his pleas of guilty to three separate indictments, defendant received eight concurrent prison sentences, the harshest of which was six years to life. He now claims that the sentences of six years to life on the two class A-II felonies are harsh and excessive. In rejecting this claim, we note that the sentences were well within the statutory guidelines and were pursuant to the terms of the plea wherein the parties agreed to a cap of six years to life. Given these facts, coupled with the nature of the crimes and the circumstances surrounding them, we find no reason to disturb the sentences imposed by County Court.
Cardona, P. J., Mercure, White, Casey and Weiss, JJ., concur. Ordered that the judgment is affirmed.